Citation Nr: 1044603	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include major depressive disorder 
and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A Travel Board hearing was held at the RO in 
March 2010 before the undersigned Acting Veterans Law Judge and a 
copy of the hearing transcript has been added to the record. 

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having major depressive disorder 
and generalized anxiety disorder.  Thus, the claims of service 
connection for PTSD and for an acquired psychiatric disability 
other than PTSD, to include major depressive disorder and 
generalized anxiety disorder, are as stated on the title page of 
this decision.

The claim of service connection for an acquired psychiatric 
disability other than PTSD, to include major depressive disorder 
and generalized anxiety disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran has not provided sufficiently detailed 
information concerning his claimed in-service stressors such that 
corroboration of these alleged incidents can be attempted.

2.  The Veteran's claimed in-service stressors also have not been 
corroborated by any of his post-service VA treating physicians 
during a VA examination or on VA outpatient treatment.

3.  The competent medical evidence does not contain a diagnosis 
of PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2004, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for PTSD.  Thus, any 
failure to develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued to the Veteran and his 
service representative in January 2004 prior to the currently 
appealed rating decision in March 2004; thus, this notice was 
timely.  Although the Veteran was not provided with Dingess-
compliant notice in this case, because his claim of service 
connection for PTSD is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  Thus, the Board 
finds that the lack of Dingess-compliant notice was not harmful 
or prejudicial to the Veteran in this case.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran does not contend, and the evidence does not show, 
that he is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain his SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that PTSD may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of PTSD as it requires medical expertise to diagnose.  There also 
is no competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an in-
service stressor and an after-the-fact medical opinion cannot 
serve as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).   Thus, the Board 
finds that an examination is not required even under the low 
threshold of McLendon.  As noted above, the Veteran's claimed in-
service stressors also have not been corroborated by a VA 
examiner during a VA examination or on VA outpatient treatment, 
as is now permitted in certain circumstances under the revised 
regulations governing PTSD claims.  See 38 C.F.R. § 3.304(f) 
(effective July 13, 2010).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred PTSD as a result of his in-
service experiences while in Korea between May 1967 and June 
1968.  He also contends that he continues to experience symptoms 
of PTSD as a result of these in-service experiences.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD.  The Board 
notes initially that the Veteran does not contend, and the 
evidence does not show, that he was diagnosed as having PTSD 
during active service or that he engaged in combat with the enemy 
during active service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) relating to in-service stressors reported 
by combat Veterans are inapplicable.  See 38 U.S.C.A. § 1154(b).  
He has contended instead that his in-service stressor occurred 
while he was assigned to the 2/38th Infantry, 2nd Infantry 
Division, in Korea between May 1967 and June 1968.  His service 
personnel records confirm this assignment.  As the RO has noted 
repeatedly in formal findings prepared in October 2008 and in 
January and October 2009, however, the Veteran has not provided 
sufficient details concerning his alleged in-service stressors 
such that they could be capable of corroboration by the Joint 
Services Records Research Center (JSRRC).  For example, while he 
was hospitalized for treatment of PTSD at a VA Medical Center in 
October 2003, the Veteran identified an alleged in-service 
stressor as being almost hit by a sniper while on active service.  
He did not identify the date that this incident occurred or 
provide other pertinent information concerning this alleged in-
service incident such that it could be capable of corroboration.  
The Veteran testified at his March 2010 Board hearing that his 
in-service duties involved patrols along the Demilitarized Zone 
(DMZ) and a "Military Demarcation Line" separating North and 
South Korea.  He also testified that he had witnessed North 
Korean soldiers crossing the DMZ and saw a jeep getting blown up 
by a land mine by watching this incident through the scope of his 
rifle.  Again, the Veteran did not provide the dates of these 
alleged in-service incidents and conceded in his March 2010 Board 
hearing testimony that the alleged incident where he saw a jeep 
being blown up by a land mine by watching this incident through 
the scope of his rifle may not have been recorded in any official 
records.  Absent specific details concerning the alleged 
incident(s) which may have occurred during the Veteran's service 
in Korea, however, the Board finds that such incidents are not 
capable of corroboration.  

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  In this case, however, the Board finds that 
the revised § 3.304 is not applicable because none of the 
Veteran's alleged in-service stressors proved capable of 
corroboration.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended 
by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective 
date of the revised § 3.304 to July 13, 2010).  Further, although 
a state of war technically still exists along the DMZ in Korea, 
the Veteran has not contended, and the evidence does not show, 
that his claimed in-service stressors involve fear of hostile 
military or terrorist activity as contemplated by the revised 
regulations.  Id.  The Board acknowledges that the post-service 
medical evidence contains a diagnosis of PTSD.  None of the 
Veteran's post-service VA and private treating physicians who 
diagnosed him as having PTSD provided an opinion which could 
serve to corroborate his alleged in-service stressor where that 
stressor also resulted in a diagnosis of PTSD.  Id.  

The Board also acknowledges that the admission diagnoses included 
PTSD when the Veteran was hospitalized at a VA Medical Center in 
October 2003 following a suicide attempt.  On admission, he 
reported that he experienced flashbacks of explosions and 
constantly seeing body parts since he had left Vietnam in 1968.  
He also reported that he had been feeling down and had felt no 
pleasure for anything for many years since Vietnam.  The Board 
notes, however, that the Veteran's service personnel records show 
only that he served in Korea.  There is no support in these 
records for his assertion in October 2003 that he served in 
Vietnam.  The Veteran also reported 1 episode of combat when he 
almost was hit by a sniper but this incident was not recorded.  
There again is no support in the Veteran's service personnel 
records for his assertion in October 2003 that he had served in 
combat while on active service, including while he was in Korea.  
To the extent that the Veteran and/or his service representative 
now argues that the diagnosis of PTSD in October 2003 was based 
on the alleged in-service stressors reported on admission to the 
hospital, the Board finds that the Veteran's inaccuracies in 
reporting his in-service history to the VA physicians who treated 
him following his suicide attempt in October 2003 undercut the 
probative value of the PTSD diagnosis and render the Veteran's 
argument unconvincing.  The Board also notes that, although the 
Veteran was diagnosed as having PTSD in October 2003 following a 
suicide attempt, subsequent VA outpatient treatment records do 
not confirm this diagnosis.  Instead, as noted on VA outpatient 
treatment in March 2004, the Veteran's post-service VA treating 
physicians noted only that he continued to report symptoms of 
PTSD which appeared to be resolving.  Indeed, in May 2004, the 
Veteran reported to his VA treating physician that, although he 
continued to experience occasional PTSD symptoms, he was not 
troubled by them.

The Board also acknowledges that the Veteran was diagnosed as 
having chronic PTSD following private psychiatric evaluation in 
November 2004.  The Veteran did not report any claimed in-service 
stressors to the private physician who evaluated him in November 
2004, however.  As outlined in this examination report, the 
Veteran reported only that he had recurrent nightmares of being 
caught in a crossfire at a fence along the North Korea/South 
Korea border when 5 soldiers were hit and the firing occurred all 
night.  The Veteran also reported feeling guilty constantly for 
deaths he could have prevented in the Korean Conflict.  The Board 
notes, however, that the Veteran's service personnel records show 
only that he was on active service between November 1966 and 
November 1968 and served in Korea between May 1967 and June 1968.  
The Korean Conflict occurred between June 1950 and June 1955, 
more than a decade prior to the Veteran's entry on to active 
service and his service in Korea.  See 38 C.F.R. § 3.2(e) (2010).  
The Board also notes that the Veteran's reported nightmares of 
being caught in a crossfire at a fence along the border with 
North Korea was not identified as an in-service stressor before 
or after his November 2004 psychiatric evaluation.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Accordingly, to the extent that the private physician's November 
2004 diagnosis of PTSD is based on the Veteran's inaccurately 
reported in-service history, the Board finds that such medical 
evidence is not probative on the issue of whether the Veteran's 
PTSD is related to active service.  

A medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical 
articles submitted by the Veteran in this case were not 
accompanied by the opinion of any medical expert linking his PTSD 
to active service.  Thus, the medical articles submitted by the 
Veteran are insufficient to establish the medical nexus opinion 
required for causation.  See Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In summary, the Board finds that there is no competent medical 
evidence, to include a nexus opinion, which shows that the 
Veteran has been diagnosed as having PTSD based on a corroborated 
in-service stressor.  The Veteran has not submitted or identified 
any evidence showing such a diagnosis.  Nor has he submitted or 
identified sufficient information or evidence which would permit 
corroboration of his claimed in-service stressors on which a 
valid diagnosis of PTSD must be based.  Accordingly, the Board 
finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of PTSD have been continuous since service.  He 
asserts that he continued to experience symptoms relating to PTSD 
(nightmares and flashbacks) after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of PTSD after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of PTSD since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of psychiatric symptoms, including PTSD.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and he was found to be normal 
psychiatrically.  His in-service history of symptoms at the time 
of service separation is more contemporaneous to service so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to PTSD for approximately 35 years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (November 1968) and initial 
reported symptoms related to PTSD in October 2003 (nearly a 35-
year gap) when he was hospitalized following a suicide attempt.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(finding that lengthy period of absence of medical complaints for 
condition can be considered as factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  He did not claim that symptoms of his 
disorder began in (or soon after) service until he filed his 
current VA disability compensation claim.  Such statements made 
for VA disability compensation purposes are of lesser probative 
value than his previous more contemporaneous in-service 
histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements). 

As discussed above, during the recent VA compensation claim, the 
Veteran provided only vague and inconsistent statements 
concerning his claimed in-service stressors which, in his view, 
led to his PTSD.  He reported in October 2003 that he was almost 
hit by a sniper and had seen multiple explosions and body parts 
in Vietnam; as noted above, this reported in-service history is 
directly contrary to his service personnel records which show no 
combat citations or awards or any service in Vietnam.  The 
Veteran subsequently testified in March 2010 that he had been on 
patrol along the DMZ and had seen a jeep blown up by a land mine 
through the scope of his rifle.  He also testified that this 
incident likely was not recorded in any official record.  These 
inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  The Veteran's own inconsistencies in reporting 
his in-service history to his post-service VA and private 
treating physicians also undercut the probative value of his lay 
assertions and Board hearing testimony.  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran essentially contends that he incurred his current 
acquired psychiatric disability, to include major depressive 
disorder and generalized anxiety disorder, as a result of active 
service.  As noted above, the Board has found that service 
connection is not warranted for PTSD because there is no valid 
diagnosis of PTSD based on a corroborated in-service stressor.  
The medical evidence also shows that the Veteran has been 
diagnosed as having an acquired psychiatric disability other than 
PTSD.  Specifically, the Board notes that, following private 
psychiatric evaluation in November 2004, he was diagnosed as 
having major depressive disorder and generalized anxiety 
disorder.  In light of the Court's recent decision in Clemons, 
the claim of service connection for an acquired psychiatric 
disability other than PTSD, to include major depressive disorder 
and generalized anxiety disorder, is remanded for an examination 
which addresses the contended causal relationship between the 
Veteran's current acquired psychiatric disability other than PTSD 
and active service.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include major depressive disorder and 
generalized anxiety disorder.  A copy of the 
notice letter should be included in the 
claims file.

2.  Then, schedule the Veteran for VA 
examination which addresses the nature and 
etiology of his acquired psychiatric 
disability other than PTSD, to include major 
depressive disorder and generalized anxiety 
disorder.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's psychiatric 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that an acquired psychiatric disability other 
than PTSD, to include major depressive 
disorder and generalized anxiety disorder, if 
diagnosed, is related to active service or 
any incident of such service.  A complete 
rationale should be provided for any 
opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include major depressive disorder and 
generalized anxiety disorder.  If the 
benefits sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


